 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDTransportationManagement Corporation Common-wealthCoach,Inc.;SecurityTransportation,Inc.andGeneral Teamsters,Chauffeurs,Ware-housemen andHelpers,BuildingMaterial,Heavy and Highway Construction EmployeesLocalUnion 404,a/w International Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of AmericaandDrivers,Chauf-feurs,Warehousemen and Helpers Local UnionNo. 829,a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen andHelpers of AmericaandBetty JohnsonandRoseMary BassettandJean C. CahillandJeanM. Nelson.Cases 1-CA-15846, 1-CA-15902,1-CA-17394,1-CA-16026,1-CA-16322(1), 1-CA-16322(2), and 1-CA-1753415November 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 20 May 1981 the National Labor RelationsBoard issued its Decision and Order' in Case 1-CA-15846 in which it directed, inter alia, that Re-spondent Transportation Management Corporationmake whole an employee for losses resulting fromtheRespondent's unfair labor practices violatingSection 8(a)(3) of the National Labor RelationsAct. On 15 August 1983 the United States Court ofAppeals for the First Circuit, at the direction of theUnited States Supreme Court, entered its judgmentenforcing the backpay provisions of the Board'sOrder.2On 2 August 1984 the Regional Director forRegion 1 issued a backpay specification and noticeof hearing alleging, inter alia, that a controversyhad arisen over the amount of backpay due underthe terms of the Board's Order and notified the Re-spondent that it must comply with the NationalLabor Relations Board Rules and Regulations. On31August 1984 the Respondent filed an answer tothe backpay specification admitting the backpayperiod and generally denying the allegations of theremaining paragraphs without explaining the basistherefor.The General Counsel thereupon tele-phonically advised the Respondent that its answerwas not in conformity with applicable Board Rulesand Regulations.On 14 August 1981 the National Labor RelationsBoard issued a Decision and Order3 in Cases I-1256 NLRB 101 (1981)2 462 U S 393 (1983)3 257 NLRB 760 (1981)CA-17394 and 1-CA-17534 in which it directed,inter alia, that the Respondent make whole certainemployees for losses resulting from the Respond-ent's unfair labor practices violating Section 8(a)(1)and (3) of the Act. On 13 August 1982 the UnitedStates Court of Appeals for the First Circuit grant-ed enforcement of the Board's Order.4On 28 February 1985 the Acting Regional Direc-tor issued a backpay specification and notice ofhearing alleging, inter alia, that a controversy hadarisen over the amount of backpay due under theterms of the Board's Order. On 15 March 1985 theRespondent filed an answer to the backpay specifi-cation generally denying the allegations containedtherein.On 29 September 1981 the National Labor Rela-tions Board issued a Decision and Order in Cases1-CA-15902, 1-CA-16026, and 1-CA-16322(1-2)5in which it directed, inter alia, that the Respondentmake whole certain employees for losses resultingfrom the Respondent's unfair labor practices violat-ing Section 8(a)(1), (3), and (4) of the NationalLabor Relations Act. On 16 September 1982 theUnited States Court of Appeals for the First Cir-cuit granted enforcement of the Board's Order.6On 30 August 1984 the Regional Director issueda backpay specification and notice of hearing alleg-ing, inter alia, that a controversy had arisen overthe amount of backpay due under the terms of theBoard'sOrder.On 11 September 1984 the Re-spondent filed an answer to the backpay specifica-tion generally denying the Region's pleadings, for-mulas, and figures relating to gross backpay calcu-lations.On 10 April 1985 the compliance officer forRegion 1 sent the Respondent a letter which citedSection 102.54(b) and (c) of the Board's Rules andRegulations.The letter stated that the Respond-ent's answers to the gross backpay portions in allthree of the backpay specifications were deficientand gave the Respondent until 19 April 1985 to fileamended answers which conformed to the Board'sRules and Regulations. The letter further statedthat if the amended answers were not received, theGeneral Counsel would file a Motion for PartialSummary Judgment.' To date, no amended an-swers have been received.4 686 F 2d 63 (1st Cir. 1982)5 258 NLRB 363 (1981)6Mem. 692 F.2d 746 (lst Cir. 1982)7On 16 April 1985 the Respondent's attorney telephoned the Region'scompliance officer and told him that he had received the letter andwould be checking with the Respondent to ascertain whether it wantedto file amended answersThe Respondent's attorney further informed theRegion's complianceofficer that he would not be ableto file any amend-ed answers by the 19 April 1985 deadline in the letter. The Respondent'sattorney did not, however, requestan extensionof time forfiling amend-ed answers277 NLRB No. 46 TRANSPORTATION MANAGEMENT CORP.475On 23 April 1985 the Regional Director issuedan order consolidating cases with regard to thethree backpay specifications.On 26 April 1985 the General Counsel filed di-rectlywith the Board a Motion for Summary Judg-ment in Part with exhibits attached. The GeneralCounsel submits that the Respondent's answers tothe gross backpay portions of all three of the back-pay specifications failed to comply with the re-quirements of Section 102.54(b) and (c) of theBoard'sRules and Regulations in that the Respond-ent failed to provide any alternative formula or tofurnish appropriate supporting figures for comput-ing the amounts owed,even though the Respond-ent was notified that its answers were deficient andwas given an additional extension of time to fileamended answers. Subsequently,on 1 May 1985,the Board issued an order transferring the proceed-ing to the Board and a Notice to Show Cause whytheGeneral Counsel's Motion for Summary Judg-ment in Part should not be granted. The Respond-ent failed to file a response to the Notice to ShowCause.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary Judgmentin PartSection 102.54(b) and (c) of the National LaborRelations Board Rules and Regulations states:(b)Contents of the answer to specification.The answer to the specification shall be inwriting, the original being signed and sworn toby the respondent or by a duly authorizedagent with appropriate power of attorney af-fixed, and shall contain the post office addressof the respondent. The respondent shall specif-ically admit, deny, or explain each and everyallegation of specification, unless the respond-ent is without knowledge, in which case therespondent shall so state, such statement oper-ating as a denial. Denials shall fairly meet thesubstance of the allegations of the specificationdenied.When a respondent intends to denyonly a part of anallegation,the respondentshall specify so much of it as is true and shalldeny only the remainder. As to all matterswithin the knowledge of the respondent, in-cluding but not limited to the various factorsentering into the computation of gross back-pay, a general denial shall not suffice. As tosuch matters, if the respondent disputes eitherthe accuracy of the figures in the specificationor the premises on which they are based, heshall specifically state the basis for his dis-agreement,setting forth in detail his position asto- the applicable premises and furnishing the ap-propriate supportingfigures.[Emphasis added.](c)Effect of failure toanswer or to plead spe-cificallyand in detail to the specification.If therespondent fails to file any answer to the speci-fication within the time prescribed by this sec-tion,the Board may, either with or withouttaking evidence in support of the allegations ofthe specification and without notice to the re-spondent,find the specification to the be trueand enter such order as may be appropriate. Ifthe repsondent files an answer to the specifica-tion but fails to deny any allegation of thespecification in the manner required by subsec-tion(b) of this section,and the failure so todeny is not adequately explained,such allega-tion shall be deemed to be admitted to be true,and may be so found by the Board without thetaking of evidence supporting such allegation,and the respondent shall be precluded from in-troducing any evidence controverting said al-legation.Each of the backpay specifications duly served onRespondent states that,pursuant to Section 102.54of the Board'sRules and Regulations,"Respondentshall,within fifteen(15) days from the service ofthis specification,file with the undersigned Region-alDirector,8acting in this matter as agent of theNational Labor Relations Board,an original andfour(4) copies of an answer to this specification.The backpay specifications state further that `to theextent that such answer fails to deny allegations ofthe specification in the manner required under theBoard's Rules and Regulations,and the failure todo so is not adequately explained,such allegationsshall be deemed to be true, and Respondent shallbe precluded from introducing any evidence con-troverting them."'We agree with the General Counsel that the Re-spondent's answers to the three backpay specifica-tions do not conform to the above requirements asto those matters within its knowledge.The answersdo not specifically dispute the accuracy of thegross backpay figures contained in the specifica-tions or provide any specific alternative formulafor computing the amounts of gross backpay due.The answers merely deny the allegations of thebackpay specifications or state that the Respondentlacks sufficient knowledge to either admit or deny8The backpay specification for Cases1-CA-17394 and 1-CA-17534states that the Respondent"shall file with the Acting Regional Director11 476DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe allegations.These matters are clearly withinthe knowledge of the Respondent and its failure todeny the specifications in the manner required bySection 102.54(b) or to explain adequately its- fail-ure to do so requires that such allegations bedeemed admitted to be true in accord with Section102.54(c).Accordingly,we find the allegedamounts of gross backpay to be true.However, the General Counsel does not claimthat the Respondent's answers with respect to theamounts of interim earnings and single employerissues contained in the specifications are inadequateor seek summary judgment with respect thereto.Therefore,we shall,remand this proceeding to theRegional Director for Region 1 for the purpose ofarranging a hearing on the remaining issues appro-priately raisedby thepleadings.ORDERIt is ordered that the General Counsel's Motionfor Summary Judgment in part is granted.IT IS FURTHERORDERED that this proceeding isremanded to the Regional Director for Region Ifor the purpose of arranging a hearing before anadministrative law judge on the remaining issuesappropriately raised by the pleadings and that theRegionalDirector is authorized to issue noticethereof.IT IS FURTHER ORDERED that the administrativelaw judge shall prepare and serve on the parties adecision containing findings,conclusions,and rec-ommendations based on all the record evidence.Following the service of the administrative lawjudge's decision on the parties, the provisions ofSection 102.46 of the Board'sRules and Regula-tions shall apply.